958 F.2d 370
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Juan Antonio VASTO, a/k/a Face, Defendant-Appellant.
No. 91-5112.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 13, 1992.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Frank W. Bullock, Jr., District Judge.  (CR-90-220-G)
Richard A. Elmore, Pfaff, Elmore & Albright, Greensboro, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, Michael F. Joseph, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Juan Antonio Vasto was convicted by a jury of conspiracy to possess with intent to distribute cocaine and crack cocaine and to distribute crack cocaine (21 U.S.C. § 846 (1988)).   He appeals his life sentence, contending that the district court erred in finding that he had a supervisory role in the offense.   Because Vasto failed to raise this issue or make any other objection to the sentence calculation in the district court, appellate review of the sentence has been waived.   United States v. Tibesar, 894 F.2d 317 (8th Cir.), cert. denied, 59 U.S.L.W. 3245 (U.S.1990).   Moreover, our review of the record discloses that the district court's finding was not plain error.


2
We therefore affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.